Citation Nr: 0010035	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-00 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed vertigo.  

2.  Entitlement to service connection for the claimed 
residuals of polio.  

3.  Entitlement to an increased rating for the service-
connected vascular tension headaches, currently evaluated as 
50 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1976, from April 1982 to June 1986 and from July 1987 
to August 1990.  

This matter initially came to the Board of Veterans' Appeals 
on appeal of a September 1996 rating decision of the RO which 
denied claims for an increased rating for the service-
connected vascular tension headaches and for a total 
compensation rating based on individual unemployability.  

In November 1998, the Board remanded this matter for 
additional development of the record.  

Prior to the Board's Remand, in July 1998, the RO had issued 
a rating decision which denied claims of service connection 
for cirrhosis of the liver, vertigo and polio.  The veteran 
perfected her appeal as to the issues of entitlement to 
service connection for vertigo and polio in January 1999.  
Hence, the issues on appeal are as stated on the preceding 
page.  

In the Remand dated in November 1998, it was noted that the 
RO had not addressed the veteran's claims of service 
connection for depression, scoliosis and possible stroke.  As 
these issues have not been developed for appellate review, 
they are once again referred to the RO for appropriate 
action.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent medical evidence has been submitted to show 
that the veteran currently suffers from disability manifested 
by vertigo due to disease or injury incurred in or aggravated 
by service.  

3.  The veteran's claim of service connection for the 
residuals of polio is plausible and capable of 
substantiation.  

4.  The veteran's service-connected vascular tension 
headaches are shown to be manifested by very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability; however, disability 
associated with the veteran's headache condition does not 
present an exceptional disability picture such that there is 
marked interference with employment or a requirement for 
frequent periods of hospitalization.  

5.  The veteran is not shown to be precluded from performing 
substantially gainful employment on account of her service-
connected disability alone.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for vertigo.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  

2.  A well-grounded claim of service connection for residuals 
of polio has been presented.  38 U.S.C.A. § 5107(a).  

3.  The claim for the assignment of a rating in excess of 50 
percent for the service-connected vascular tension headaches 
must be denied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a 
including Diagnostic Code 8100 (1999).  

4.  The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107(b), 7104  (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.16 
(1999).  

(The issue of service connection for the residuals of polio 
is also discussed in the Remand portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service connection 

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for other organic diseases of the nervous system is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991 & Supp. 1999).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  




A.  Vertigo

A careful review of the veteran's service medical records 
shows that the veteran was treated for complaints of vertigo 
on several occasions throughout service.  In April 1976, the 
veteran was treated for transient vertigo in connection with 
symptoms of pregnancy.  In October 1984, the veteran was 
hospitalized for rest, pain control related to headache and 
control of vertigo.  Diagnosis at discharge was that of 
labyrinthitis.  In February 1988, a diagnosis of questionable 
vertigo by history was noted in an audiology consult.  An 
annual physical examination conducted in May 1988 noted a 
history of vertigo.  In March 1990, the veteran was treated 
for complaints of dizziness secondary to migraines.  A 
Medical Board evaluation conducted in April 1990 was negative 
for findings or complaints referable to vertigo.  

VA outpatient treatment records submitted in support of the 
veteran's claim include references to a history of vertigo.  
Private medical report from Andrew Spongberg, M.D., in 
connection with an evaluation for motion disorder included a 
notation to the effect that the veteran had reported that she 
had never experienced vertiginous spells.  

The Board is cognizant of the veteran's assertion that she 
currently suffers from a disability manifested by vertigo 
which is attributable to her period of active service.  As a 
lay person, however, she is not competent to offer an opinion 
as to questions of medical diagnosis or causation as 
presented in this case.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In the absence of competent evidence to show that the veteran 
currently suffers from disability manifested by vertigo, the 
Board concludes that the veteran has failed to meet her 
initial burden of producing evidence of a well-grounded 
claim.  Hence, the Board finds that service connection for a 
disability manifested by vertigo must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to her claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete her application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports her claim that she has disability 
manifested by vertigo related to service.  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make her claim as set forth above well grounded.  


B.  Residuals of polio

A careful review of the veteran's service medical records 
shows that a questionable history of polio versus rheumatic 
fever was first indicated on an extension examination 
conducted in May 1986.  At that time, the veteran was also 
noted to have developed mild dextroscoliosis at age 9.  A 
history of polio at age 9 was also documented in records 
dated in January and May of 1988.  In August 1988, the 
veteran was treated for mid-back pain following intense 
physical activity.  At that time, the veteran was noted to 
have moderate dextroscoliosis status post polio at age 9 in 
the thoracolumbar region.  In December 1989, a history of 
polio was recorded in conjunction with treatment for atypical 
migraine and significant paraspinous muscle spasm.  

A private medical record from J. Stephen Fink, M.D., 
submitted in support of the veteran's claim notes a history 
of polio at age 9, all four limbs involved, more so on the 
left.  Recovery was stated to be of 2 years in duration.  
Continuing symptoms included those of occasional left leg 
weakness and tingling.  Following examination, the veteran 
was noted to have slight residual weakness in the left upper 
extremity status post polio and low back and neck pain with 
components that could be attributed to her prior polio.  

On VA examination for miscellaneous neurological disorders 
conducted in September 1995, the veteran was noted to have a 
history of polio in the remote past with no problems at the 
current time.  VA general medical examination also conducted 
in September 1995 included a diagnosis of chronic low back 
pain secondary to polio with no clinical evidence of residual 
defect.  Finally, VA brain and spinal cord examination 
performed in November 1999 included a report of continued 
complaints of low back pain.  Past medical history was 
significant for some weakness of the right leg thought to be 
due to childhood polio and a diagnosis of scoliosis.  

Although a review of the veteran's service medical records 
shows that, at the time of initial enlistment into service, 
the veteran was not noted to have suffered from polio as a 
child, subsequent medical records indicate that this was 
likely the case.  In addition, post-service treatment records 
and VA examinations also related a history of polio as a 
child.  Hence, it is quite clear that the veteran had 
suffered from an attack of polio prior to her entry into 
service.  

Furthermore, there is evidence suggesting that the veteran's 
preexisting residuals due to polio underwent an increase in 
severity in service.  However, it is not clear from the 
record as to what symptomatology may be ascribed to the 
veteran's polio and whether the increase in disability was 
beyond the natural progress of any disease and, if so, 
whether there is any current disability related to the 
increased symptomatology in service.  

The Board finds that the veteran's claim of service 
connection for the residuals of polio is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist her in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

In light of the above evidence, the veteran should be 
afforded a VA examination in order to determine whether the 
residuals of polio increased in severity beyond the natural 
progress of the disease, to include identification of that 
symptomatology which may be attributed to her polio, and, if 
so, whether there is any current disability related to the 
increased symptomatology in service.  


II.  Increased rating for vascular tension headaches

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  When a veteran submits a well-grounded claim, VA 
must assist her in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected vascular tension headaches 
are currently rated 50 percent disabling under the criteria 
contained in 38 C.F.R. § 4.124a including Diagnostic Code 
8100 (1999), for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  This is the maximum evaluation available 
under that Code.  

The veteran was most recently afforded a VA neurological 
examination in November 1999.  At that time, the veteran 
reported that she experienced the headaches approximately 
every other day and that they lasted from 3 to 4 hours in 
duration.  The headaches were stated to be accompanied by 
diarrhea and nausea, and included an aural component 
manifested by "spots" before her eyes.  The headaches were 
described as being sufficiently severe at times to the point 
where they would leave her bedridden.  She reported taking 
medication for her headaches with 50 percent benefit.  She 
further related that she had not worked since 1993 due to her 
headaches, an orthopedic problem related to low back pain and 
symptoms of hepatitis C.  According to the veteran, she was 
no longer using Imitrex, despite the fact that it seemed to 
help, because it was giving her abnormal liver function 
tests.  In addition, she stated that she had not had a 
headache sufficiently severe to require a visit to the 
emergency room in the past 6 to 8 months.  

A physical examination revealed cranial nerves II through XII 
to be intact.  Optic disks were flat.  Motor strength to 
direct testing was normal throughout, including the right 
leg.  Reflexes were recorded as:  triceps jerk, 2/2; biceps 
jerk, 1/1; knee jerk, 1/1; and, ankle jerk, 1/1.  There was 
no Babinski demonstrated.  In addition, there were no sensory 
changes to pinprick, position or vibration,  Gait, tandem 
gait, Romberg, heel and toe walking, and hand-finger-nose 
test were all performed normally.  The final impression was 
that of vascular headaches, severity as indicated.  The 
examining physician further opined that the veteran's 
headaches did not preclude employment.  

Based on a review of the evidence as a whole, the Board finds 
that the record does not reveal that the veteran's service-
connected vascular tension headaches cause her unusual or 
exceptional hardship such as to warrant application of 38 
C.F.R. § 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) provides that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for her service-connected 
disability, then an extraschedular evaluation will be 
assigned.  

The Board notes that there is no indication that the 
schedular criteria are inadequate for the purpose of 
evaluating the veteran's service-connected vascular tension 
headaches, since there has been no showing that this 
condition has caused marked interference with her employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
her vascular tension headaches have otherwise rendered 
impracticable the application of the regular schedular 
standards.  

While the vascular tension headaches appear to play a role in 
the veteran's unemployability, it does not appear that this 
condition alone causes her unusual hardship as to warrant a 
separate rating on an extraschedular basis.  As evidence has 
not been presented to show that the veteran's current 
disability picture is not adequately compensated by the 
actual provisions of the rating schedule, the Board finds 
that consideration under the provisions of 38 C.F.R. § 3.321 
is not appropriate.  


III.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability

The veteran contends that she is precluded from engaging in 
substantially gainful employment due to her service-connected 
disability and, as such, the assignment of a total rating in 
accordance with the provisions of 38 C.F.R. § 4.16 (1999) is 
in order.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  When an appellant 
submits a well-grounded claim, VA must assist her in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance is required to comply with 38 U.S.C.A. 
§ 5107(a).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet.App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria included a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  

The Court has held that a veteran's advancing age and non-
service-connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
compensation rating based upon individual unemployability.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993).  

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet.App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.  

The veteran is service connected for vascular tension 
headaches currently evaluated as 50 percent disabling.   

Thus, the veteran does not satisfy the percentage rating 
standards for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  The issue is whether her service-connected 
disability precludes her from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Based on a review of the evidence as a whole, the Board finds 
that entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability is not warranted.  The Board notes that there is 
no competent evidence in the record to suggest that the 
veteran is incapable of performing work due solely to the 
established service-connected disability.  In fact, the most 
recent examination conducted for VA purposes resulted in the 
opinion that her service-connected disability did not 
preclude employment.  

As a result, the Board finds that the preponderance of the 
evidence is against the claim for a TDIU.  



ORDER

Service connection for disability manifested by vertigo is 
denied, as a well-grounded claim has not been presented.  

As a well-grounded claim of service connection for residuals 
of polio has been submitted, the appeal to this extent is 
allowed subject to the discussion hereinbelow.  

The claim for an increased rating for the service-connected 
vascular tension headaches is denied.  

A total rating based on individual unemployability due to 
service-connected disability is denied.  



REMAND

As noted, when a veteran submits a well-grounded claim, VA 
must assist her in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In light of the above, the veteran 
should be afforded a VA examination in order to determine 
whether the residuals of polio increased in severity beyond 
the natural progress of the disease, to include 
identification of that symptomatology which may be attributed 
to her polio, and, if so, whether there is any current 
disability related to such increase in disability in service.  
In addition, all pertinent treatment records should be 
obtained for review.  

Furthermore, it appears from the evidence of record that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA).  A copy of the decision 
awarding benefits and copies of the medical evidence on which 
the decision was based are not of record.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
residuals of polio before and since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO also should take appropriate 
steps in order to obtain a copy of any 
decision granting the veteran SSA 
disability benefits, and copies of the 
medical evidence on which the decision 
was based.  

3.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and likely etiology 
of the claimed disability related to 
residuals of polio.  The claims folder 
must be made available to and reviewed by 
the examiner, and the examiner should 
report whether the claims folder was 
indeed available and reviewed.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to the 
likelihood that the veteran's preexisting 
residuals of polio underwent an increase 
in severity beyond natural progress 
during her period of military service, to 
include specific identification of the 
symptomatology which could be attributed 
to her polio.  If so, then the examiner 
should also provide an opinion as to the 
medical probability that the veteran 
suffers from current disability due to 
polio residuals which were aggravated by 
service.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

4.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim of service connection for 
residuals of polio.  If the benefit 
sought on appeal remains denied, the 
veteran should be issued a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



